Case 3:21-cv-00855-SMY Document 17 Filed 09/16/21 Page 1 of 5 Page ID #222




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARC WACHTER, #M12656                             )
                                                  )
                       Plaintiff,                 )
       vs.                                        )       Case No. 3:21-cv-00855-SMY
                                                  )
STATE OF ILLINOIS,                                )
ROB JEFFRIES,                                     )
MEDICAL DIRECTOR,                                 )
DEBBIE KNAUER,                                    )
WARDEN THOMPSON,                                  )
MAJOR MACABEE,                                    )
LIEUTENANT LARAS,                                 )
JOHN DOE 1,                                       )
EDUCATION DIRECTOR,                               )
C/O MILNER,                                       )
MENTAL HEALTH DIRECTOR,                           )
MS. SHULTIE,                                      )
MICHELLE DULLE,                                   )
WEXFORD MEDICAL SERVICES,                         )
DR. SHAW,                                         )
SGT. MATHIS,                                      )
ANESSA SHAW,                                      )
LANA,                                             )
LANA 2,                                           )
JANE DOE 1,                                       )
COUNSELOR,                                        )
GRIEVANCE OFFICER,                                )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Marc Wachter, an inmate of the Illinois Department of Corrections currently

incarcerated at Centralia Correctional Center, filed the instant lawsuit pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights. This case is now before the Court for

preliminary review of the Complaint under 28 U.S.C. § 1915A. Any portion of the Complaint that

is legally frivolous, malicious, fails to state a claim for relief, or requests money damages from an
Case 3:21-cv-00855-SMY Document 17 Filed 09/16/21 Page 2 of 5 Page ID #223




immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                             Discussion

       Plaintiff’s Complaint violates Rule 8 of the Federal Rules of Civil Procedure which

requires “a short and plain statement of the claim showing that the pleader is entitled to relief” and

“simple, concise, and direct” allegations. FED. R. CIV. P. 8(a), 8(d)(1). The purpose of these Rules

is to “give defendants fair notice of the claims against them and the grounds for supporting the

claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citation omitted); Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff’s Complaint, which is 187 pages with

exhibits, is far from simple, concise, or direct; it purports to assert approximately 42 claims against

22 Defendants for events occurring at Centralia Correctional Center. Additionally, in the statement

of claim, Plaintiff states he wants to make a claim against a doctor at Lawrence Correctional Center

for a misdiagnosis from 2010-2016 and a discrimination claim against “general staff.”

       The Complaint also violates the rules of joinder. FED. R. CIV. P. 18-21. Plaintiff’s claims

involve different defendants, arise from separate transactions or occurrences, and are based on

different legal theories. Federal Rule of Civil Procedure 20 prohibits a plaintiff from asserting

unrelated claims against different defendants or sets of defendants in the same lawsuit. Thus,

multiple defendants may not be joined in a single action unless the plaintiff asserts at least one

claim to relief against each respondent that arises out of the same transaction or occurrence or

series of transactions or occurrences and presents a question of law or fact common to all. George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Therefore, Plaintiff’s claims cannot all proceed

together in the same lawsuit. See FED. R. CIV. P. 18, 20(a)(2); George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007); Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d

434, 436 (7th Cir. 2017). He must instead pursue related claims against a single group of



                                                  2
Case 3:21-cv-00855-SMY Document 17 Filed 09/16/21 Page 3 of 5 Page ID #224




defendants in his Complaint. Because Plaintiff is in the best position to decide which claims he

intends to pursue, the Complaint will be dismissed without prejudice and with leave to amend.

       Finally, the State of Illinois is not a proper defendant. This is because “a state and its

agencies are not suable ‘persons’ within the meaning of section 1983.” Thomas v. Ill., 697 F. 3d

612, 613 (7th Cir. 2012). As such, the State of Illinois will be dismissed with prejudice.

                                           Disposition

       The State of Illinois is DISMISSED with prejudice and the Clerk of Court is DIRECTED

to TERMINATE it as a party.

       Plaintiff’s Complaint is DISMISSED without prejudice. Plaintiff is GRANTED leave

to file a First Amended Complaint on or before OCTOBER 18, 2021. The First Amended

Complaint will be subject to review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 21-855-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. While Plaintiff may use “John Doe” or “Jane

Doe” to refer to parties whose names are unknown, he must still follow pleading standards and

include a short, plain statement of the case against that party. He must describe each Doe

Defendant, when he encountered each Doe Defendant, and the circumstances of the encounter. He



                                                 3
Case 3:21-cv-00855-SMY Document 17 Filed 09/16/21 Page 4 of 5 Page ID #225




is required to identify the Doe Defendants as much as possible and at least distinguish between

different Does. (For example, John Doe # 1 did X and John Doe # 2 did Y.). To facilitate Plaintiff’s

compliance with this Order, the Clerk of Court is DIRECTED to mail Plaintiff a civil rights

complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Court will not accept piecemeal amendments to the original

Complaint – the First Amended Complaint must stand on its own, without reference to any

previous pleading, and Plaintiff must re-file any relevant exhibits he wishes the Court to consider.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the case will be dismissed with

prejudice for failure to state a claim for relief, failure to comply with a court order, and for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The

dismissal will count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                 4
Case 3:21-cv-00855-SMY Document 17 Filed 09/16/21 Page 5 of 5 Page ID #226




delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: September 16, 2021

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                5
